Citation Nr: 1532584	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lumbar spine surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant served on active duty from March 1984 to April 1986, and from November 1990 to April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) from January 2008 and July 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

In June 2012, the Appellant testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  The Board remanded the case in February 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While the Board regrets the additional delay, it is found that a remand is necessary in order to ensure a full and fair consideration of the Appellant's claim. 

In cases involving 1151 claims, the Board is required to review any informed consent documentation regarding the claimed VA treatment.  However, the Veterans Benefits Management System (VBMS) e-folder does not contain actual informed consent forms notifying him of the expected benefits and reasonably foreseeable associated risks in regard to his surgery and subsequent medical treatment.

The Board notes that various medical professionals indicated that the Appellant underwent the July 2007 lumbar decompression without signing an informed consent form.  However, in reviewing VA outpatient records received on September 19, 2007, and dated July 3, 2007; an entry indicates that an informed consent was obtained at 2:58 pm on July 3, 2007.  See VBMS e-folders page 52-53.  This entry further indicates that the informed consent was available through the VISTA system.  This document is essential in the adjudication of this matter and attempts should be made to obtain it and include it in the Appellant's VBMS e-folders.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the informed-consent form(s) concerning the surgical procedure performed at the Durham VA Medical Center (VAMC) in July 2007.

2.  Once all records are obtained return the VBMS file to the VA staff physician Dr. D.A. Turner, Neurosurgery, Durham VAMC (who provided opinion in December 2007); Dr. R. Lehman, James A. Haley VAMC (who provided March 2015 opinion); and Dr. M.N. Apte, fee-based physician (who provided March 2015 opinion); for addendum opinions regarding whether the VA treatment received in July 2007 resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Appellant's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




